PER CURIAM.
In appealing the deputy commissioner’s order awarding benefits, the employer and carrier contend that the deputy erred in awarding wage loss benefits because (1) claimant voluntarily limited his income, and (2) claimant failed to conduct a good faith job search. After careful consideration of the arguments and briefs, we conclude that the record contains competent, substantial evidence to sustain the deputy’s findings and order. Whether or not we would have reached the same factual conclusion as did the deputy commissioner, we will not undertake to retry the facts on appeal.
AFFIRMED.
ERVIN, SHIVERS and ZEHMER, JJ., concur.